Citation Nr: 1823271	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for disorder of the lower intestine/colon, diagnosed as tubular adenoma, to include as secondary to service-connected gastroesophageal reflux disease (GERD). 

3.  Entitlement to service connection for a chronic headache disorder.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from October 1979 to April 2003. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the Roanoke, Virginia RO. 

The claims were previously remanded by the Board in July 2017 for additional adjudication to include new VA examinations.  The Veteran underwent additional VA examinations in August 2017 and the claims were readjudicated in October 2017.  As such, the Board also finds that there has been compliance with the prior July 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current seizure disorder.

2.  The competent and probative evidence received since the filing of this claim and during the pendency of the appeal does not demonstrate that the Veteran has a current disability associated with tubular adenoma.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have not been met. 
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a lower intestinal disorder, to include as secondary to service-connected GERD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  The Court has also stated, 'It is clear that to deny a claim on its merits, the evidence must preponderate against the claim.'  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

	A. Seizure Disorder

Based upon review of the evidence, the Board finds the Veteran's claim for service connection for a seizure disorder must fail because the medical evidence of record does not indicate a current diagnosis of this condition.

A January 2008 VA discharge report indicates that while in the hospital, the Veteran had a reaction to medication that caused him to faint and have some twitching movements.  The examiner specifically indicated this was not a seizure.  A September 2009 VA emergency note indicated the Veteran had a history of seizure.  A January 2012 VA rheumatology note includes seizure as an active problem. 

The Veteran underwent a VA examination in August 2017.  The examiner stated the Veteran did not have a seizure disorder.  The Veteran reported he had no other recurrence of seizure-like activity.  The examiner stated the Veteran's pharmacy records are negative for prescribed antiepileptic drugs.  Hence, in regards the claimed condition of a seizure disorder, this examiner was unable to find any objective clinical evidence that Veteran has or had a seizure disorder.

Although the VA treatment records show a history of seizure and list seizure as an active problem, the Board affords the VA examiner's opinion more weight in finding there is no current diagnosable seizure disorder, to include the question of whether there was a prior seizure disorder.  That is, the examiner's opinion competently addressed whether the prior references were a true indication of a prior seizure disorder and the Board finds the opinion to be probative on this question and weighs against a finding of a seizure disorder at any time during the appellate period.

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the limited extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed seizure disorder under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor his representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge'.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a seizure disorder.  As indicated, the evidence establishes that there is no current diagnosis of a seizure disorder.  A claim for relevant increase rating is not currently before the Board.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C. § 5107(b); Gilbert, supra.

	B.  Lower Intestinal Disorder

The Veteran asserts that tubular adenoma is a disability that is either incurred in or otherwise related to his service or service-connected GERD.

Service treatment records include multiple complaints of stomach problems.  A March 2000 colonoscopy was positive for hemorrhoids, but otherwise noted as normal.  The Veteran is currently service connection for GERD and hemorrhoids, diagnosed in service.  

An October 2009 private treatment record indicates the Veteran underwent a gastroscopy and cecal polyp removal. 

The August 2017 VA examination report documented a diagnosis of tubular adenoma, status-post resection, diagnosed in August 2017.  The examiner referred to an August 2016 colonoscopy which showed a single polyp and internal hemorrhoids.  The examiner also referred to an August 2016 CT report which did not show radiographic evidence of any intraabdominal or intestinal condition.  The VA examiner indicated that tubular adenoma is a clinical finding and not a condition.  Nonetheless, the examiner determined that per literature review, there is no objective evidence that GERD is associated, causes, or aggravated tubular adenomas, or colorectal malignancy.  

The evidence of record does not support diagnosis of a current disability in relation to this claim that causes additional functional limitation beyond that currently service connected.  Specifically the Veteran is not diagnosed with colon cancer, but instead has a clinical finding of tubular adenoma.  This finding was noted in the record as based on colonoscopies in October 2009 and August 2016.  Additionally, the August 2016 CT report specifically showed no evidence of any intraabdominal or intestinal condition.

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  

There is no evidence in the record that the Veteran has ever been diagnosed with a disability due to or otherwise related to the tubular adenoma or that he has a disease associated with tubular adenoma.  Test results are not, in and of themselves, disabilities.  Cf. 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

The Veteran's service treatment records do not indicate tubular adenoma, or any other intestinal or colon abnormality.  The record indicates tubular adenoma was first noted in 2009.  The Veteran has not alleged otherwise.

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the limited extent that those assertions are being offered either to establish a diagnosis of a claimed intestinal or colon disorder, such evidence must fail.  As noted above, neither the Veteran nor his representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  Without evidence of a current disability associated with tubular adenoma, i.e., colon cancer, the Board need not discuss further any theories of entitlement in this case.

The applicable laws and regulations do not permit a grant of service connection for a clinical finding, absent a showing of related disability.  Where the law and not the evidence is dispositive, the claim should be denied on the basis that there is an absence of legal merit or that the claimant lacks entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As outlined above, the Board finds that there is not an additional diagnosed disability that causes functional impairment beyond those related disabilities for which service connection is already in effect.
 

ORDER

Entitlement to service connection fora seizure disorder is denied.

Entitlement to service connection for disorder of the lower intestine/colon, to include as secondary to service-connected gastroesophageal reflux disease (GERD), is denied.


REMAND

The Veteran asserts he has a headache disorder incurred during active service.  The Board remanded the claim in July 2017 for an additional VA examination and an etiology opinion.  The Veteran underwent a VA examination in August 2017.  The examiner referred to the Veteran's service treatment records which showed a January 1992 neurologist note which showed headaches associated with alcohol use.  The examiner stated he could not locate the March 1996 STR in which the Veteran complained of headaches.  Although the examiner recognized the Veteran's complaints of recurrent headaches, the examiner reported no current headache disorder.  The rationale is unclear for the lack of diagnosis.  Furthermore, the March 1996 STR has been noted in the claims file and resubmitted by the Veteran in November 2017.  As such, the Board finds a new VA examination is necessary to determine whether the Veteran has a diagnosed headache disorder, and, if so, whether such disorder was incurred in or otherwise caused by active service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner (who has not previously examined the Veteran) with appropriate expertise to determine the nature and etiology of any chronic headache disorder.  The examiner must review the e-file and must note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a current diagnosis of a chronic headache disorder that was caused or aggravated by his military service.  The examiner should comment on the Veteran's descriptions of in-service injury and symptoms since service.  This includes the inservice clinical reports noting the Veteran's complaints of dizziness in June 1982 and the March 1996 report of headaches.  The examiner should specifically address the Veteran's lay statements regarding the history and chronicity of symptomatology related to any diagnosis of a chronic headache disorder.  

The rationale for all opinions expressed, to include whether the Veteran has a current headache disorder, must be provided.

2.  Then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


